DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16 and 19-25 are pending in this application.  Claims 1-15, 17, and 18 have been cancelled.  Claims 16 and 19-25 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyck et al (US 2008/0090276), Pop et al (US 2017/0204316), and Kobayashi et al (US 4944952) in view of Larsen et al (WO 2013/182686) for the reasons set forth in rejecting the claims in the last Office action.  
As to claims 16 and 19-25, Van Dyck et al (US 2008/0090276) teach a spray dried enzyme composition comprising galactosidase, maltodextrin, and cornstarch (see entire document, especially claims 1, 5, 9, 10, and 13).
Pop et al (US 2017/0204316) teach a spray dried enzyme formulation comprising galactosidase, maltodextrin, starch, and sodium chloride as a stabilizer (see entire document, especially claims 1, 8, 12, and 26).
Kobayashi et al disclose a conventional method for producing milk containing oligosaccharides comprising treatment with β-galactosidase (see entire document).
The claims differ as to the specific galactosidase.
Larsen et al (WO 2013/182686) teach β-galactosidase having transgalactosylating activity for use in foods having the claimed amino acid sequence (see entire document).  The β-galactosidase serves to efficiently produce galactooligosaccharides (see Background of the Invention).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the galactosidase of Larsen et al in that of Van Dyck et al, Pop et al, and Kobayashi et al because the use of the claimed galactosidase serves to improve process efficiency.  It is further noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain expected results.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach 0.1% or less glycerol.
As set forth above, Van Dyck et al (US 2008/0090276) teach a spray dried enzyme composition comprising galactosidase, maltodextrin, and cornstarch.  Pop et al (US 2017/0204316) teach a spray dried enzyme formulation comprising galactosidase, maltodextrin, starch, and sodium chloride as a stabilizer.  Kobayashi et al disclose a conventional method for producing milk containing oligosaccharides comprising treatment with β-galactosidase.  Larsen et al (WO 2013/182686) is cited to teach β-galactosidase having transgalactosylating activity for use in foods having the claimed amino acid sequence.  
Van Dyck et al (US 2008/0090276) teaches glycerol as optional and/or minimal amounts (paragraph [0022}).  Pop et al (US 2017/0204316) and Kobayashi et al (US 4944952) do not teach glycerol.  All of the prior art teaches “0.1% or less glycerol.”  It is further noted that Applicant and Van Dyck et al teach glycerol as conventional in dissolving/providing liquid enzymes.  The current claim language does not define over that of the prior art.  The limitation of 0.1% or less glycerol is met by the prior art.  
The prior art teaches the claimed combination. It is further noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  It is again noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
June 28, 2022